DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority 
The instant application is a national stage entry of PCT/EP2018/064928, filed June 6, 2018, which claims priority under 35 USC 119(a)-(d) from European Application EP 17305664.9, filed June 6, 2017.   

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on December 4, 2019 and December 15, 2021 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered and signed copies of the 1449 form are attached. 

Election/Restrictions 
Applicant’s election of Group I in the reply filed on November 9, 2021 is acknowledged. Applicant’s election of the species 
    PNG
    media_image1.png
    179
    418
    media_image1.png
    Greyscale
in the same reply is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species makes a contribution over the prior art of record. Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If art is found on a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. However, the search is only expanded in accordance with Ex Parte Hozumi to the extent that all members of the searched scope share a technical feature which is a substantial structural feature (see improper Markush group rejection herein). In this instance, the search and consideration was expanded to also include the compound 
    PNG
    media_image2.png
    190
    499
    media_image2.png
    Greyscale
, which was not found to be free of the prior art.  It has been determined that the entire scope claimed is not patentable.  

Status of Claims 
Claims 1-15 are pending in the instant application. Claims 3 and 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Therefore, claims 1, 2 and 4-7 read on an elected invention and species and are therefore under consideration in the instant application. 


Claim Rejections – Improper Markush Group 
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claims 1, 2, 4 and 5 are rejected on the judicially created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.   
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a 
In the present case, at least (1) applies.  It cannot be said that all members of the Markush group have a single structural similarity.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common. In addition, at least (2) applies since each alternatively usable member of the Markush group does not share a common use.  Rather, the specification discloses that the compounds are useful as “RAC1 inhibitors;” however, there is no common core in the compounds of formula (I) that are known as RAC1 receptor inhibitors.  In other words, the only shared feature is a phenyl ring, which is not substantial to convey RAC1 inhibition activity on every possible alternative as claimed. It is suggested that applicant amend the claims to contain only proper Markush groupings to compounds sharing a single structural similarity and a common use, wherein the common use shared by the compounds is a result of the structural similarity essential to the function of the compounds. 
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we 
Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  It is suggested that this would be accomplished by amending to require the core structure 
    PNG
    media_image3.png
    181
    288
    media_image3.png
    Greyscale
.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).             

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et. al. (US 2012/0100609).
For claims 1-2 and 4-6, Crawford teaches a method of treating cancer (see [0026], [0191] and claim 14) comprising the administration of the compound:

    PNG
    media_image4.png
    109
    238
    media_image4.png
    Greyscale

(See page 17, paragraph [0169], Figure 31S)
Wherein based on instant formula (I): A is formula (II) where p is 1, X’ is -O-, q is 1, and R3 is a para-ethyl group; n is 0; X is -SO2-N(R’b)- with R’b being H; and m is 2, with each R2 being a methyl group.  Regarding instant claim 2, the prior art teaches wherein the cancer is breast cancer (see [0027]).

Claim Objections
Claim 7 is objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form.
Conclusion 
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday -Thursday 8-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699